DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the at least one circumferential cavity if formed in the pressing tool on both sides of the wheel control arm such that in relation to the wheel control arm, in each case a circumferential cavity is arranged on the side of the pressing punch on the side of the pressing plate.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the side of the pressing punch” and “the side of the pressing plate.” Secondly, the recitation of ‘both sides of the wheel control arm’ is also indefinite because the claim does not previously set forth any ‘sides’ of the wheel control arm. Therefore, it is unclear as to Applicant’s intent regarding “both sides” of the wheel control arm. Regarding the recitation of “in each case a circumferential cavity is arranged …,” it is generally unclear as to Applicant’s 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Patent Application Publication Number 2013/0239412) in view of Nakahara (U.S. Patent Application Publication Number 2006/0185416).
As to claim 1, Sakamoto teaches a method for producing a metallic suspension arm having a sleeve-like passage capable of a bearing accommodation, capable for use as a wheel control arm of a vehicle (abstract), comprising: forming, via forging, a tapered wall in a wheel control arm end and a circumferential collar around the tapered 

    PNG
    media_image1.png
    464
    573
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    207
    448
    media_image2.png
    Greyscale

Examiner notes that element 1d of Sakamoto may reasonably be considered a ‘tapered wall’ because Sakamoto teaches that element 1d ‘tapers’ inward from the circumferential collar (figure 2, see below).

    PNG
    media_image3.png
    415
    721
    media_image3.png
    Greyscale

Sakamoto further teaches perforating the tapered wall to obtain the sleeve-like passage (figures 3, 1a, and 4b, step S5, element H being the ‘sleeve-like passage’; pages 2 – 4, paragraphs 21 and 46 – 47).
However, while Sakamoto teaches forging the wheel control arm, wherein the forging comprises a primary forging, intermediate forging, and finish forging (page 3, paragraphs 42 – 43), Sakamoto does not teach the specific processes of the forgings. Nakahara teaches a method of forging a wheel control arm of a vehicle (abstract and page 13, paragraphs 169 – 170 and 174), wherein the forging comprises a primary forging, intermediate forging, and finish forging (page 13, paragraphs 170 – 174). Nakahara further teaches that the intermediate forging comprises: placing the wheel control arm end of the wheel control arm onto a pressing plate of a pressing tool, wherein the pressing tool comprising the pressing plate and a pressing punch (figures 4, 14, and 15, element 804 being the ‘wheel control arm,’ element 601 being the ‘pressing plate,’ and element 801 being the ‘pressing punch’; page 7, paragraph 109 – page 8, paragraph 112), wherein the pressing tool and pressing plate each having a crater with a negative shape of opposing sides of the wheel control arm (figures 4, 14, and 15, element 802 and 803), and the forging is performed by pressing the wheel control arm against the pressing plate using the pressing punch of the pressing tool (figures 4a and 4b, elements 801, 802, and 804; page 7, paragraph 109 – page 8, paragraph 112). Nakahara further teaches that the pressing plate and the pressing punch together form a partially enclosing form for the wheel control arm (figure 4, elements 801, 802, and 804), wherein the intermediate forging comprises placing the wheel control arm end of the wheel control arm onto the pressing plate of the pressing tool comprises introducing the wheel control arm into the partially enclosing form (figure 4, elements 801, 802, and 804). It would have been obvious to one skilled in the art to form the wheel control arm via a primary, intermediate, and final forging, as taught by Sakamoto, wherein the 
Examiner notes that when the forging of Sakamoto is performed by pressing a pressing punch against a pressing plate, wherein the pressing plate and pressing punch each have a crater with a negative shape of the wheel control arm, as taught by Nakahara, a volume of metal of the wheel control arm end is displaced into at least one circumferential cavity around the pressing plate due to the pressing of the wheel control arm end against the pressing plate, such that the volume of metal flows along delimiting surfaces of the pressing plate and the pressing punch (see figure 4 below); wherein the at least one circumferential cavity is arranged on a surface of the pressing plate and a second circumferential cavity is arranged on a surface of the pressing punch, and the at least one circumferential cavity and second circumferential cavity are arranged on opposing sides of the wheel control arm (see figure 4 below). Examiner notes that this can be found because Sakamoto and Nakahara each teach the wheel control arm is a generally shaped member, without the contours and formations of the forged member (Sakamoto, page 3, paragraphs 37 – 41; Nakahara, figures 4, 14, and 15, element 804, pages 7 – 8, paragraphs 111 - 112).

    PNG
    media_image4.png
    378
    656
    media_image4.png
    Greyscale

As to claim 2, Nakahara teaches that the pressing punch acts on the wheel control arm end in a direction of the pressing plate (figure 4b, elements 801, 802, and 804).
As to claim 3, Nakahara teaches that the wheel control arm is shaped form a single-piece extruded profile (page 7, paragraph 105).
As to claim 4, Sakamoto teaches that the wheel control arm is aluminum (page 3, paragraph 38).
As to claim 5, Sakamoto teaches that perforating the tapered wall comprises punching the tapered wall (figure 4b, element 1d; pages 3 – 4, paragraphs 46 – 47).
As to claim 6, Sakamoto teaches that the circumferential collar forms a front side of the sleeve-like passage (figure 1, element h).
As to claim 7, Sakamoto in view of Nakhara teaches that the at least one circumferential cavity is delimited at least in sections by a curved delimitation wall configured to prevent a lateral displacement of the first volume of metal (see below), and the method further comprises: displacing the volume of metal beyond the at least one circumferential cavity using the pressing punch (see below); and pressing the 

    PNG
    media_image5.png
    327
    345
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    464
    576
    media_image6.png
    Greyscale

As to claim 8, Sakamoto in view of Nakhara teaches that the curved delimination wall is curved at least in section in the shape of an arc (see above).
As to claim 9, Sakamoto in view of Nakhara teaches displacing the first volume of metal against the curved delimitation wall to increase an outer diameter of the sleeve-like passage transversely to a wheel control arm axis, wherein the wheel control arm bulges out laterally (see above).
As to claim 10, Sakamoto in view of Nakhara teaches that the pressing plate forms a flat support for the wheel control arm end, and wherein the tapered wall assumes the geometric shape of the flat support due to the pressing with the pressing punch (Sakamoto, figure 4a, element 1d).
As to claim 11, Sakamoto teaches that the flat support comprises a flat and circular support for the wheel control arm end (Sakamoto, figure 4a, element 1d).
As to claim 12, Sakamoto teaches that the wheel control arm end is cold reshaped by the pressing punch (page 3, paragraph 43).
As to claim 13, Sakamoto teaches that the wheel control arm comprises an additional wheel control arm end arranged parallel to the wheel control arm end, wherein the additional wheel control arm end comprises an additional hole (figure 1, see below).

    PNG
    media_image7.png
    464
    633
    media_image7.png
    Greyscale

While not expressly taught by Sakamoto, it would have been obvious to one skilled in the art to form the additional hole of Sakamoto, via the method set forth in the discussion of claim 1 above, as taught by Sakamoto in view of Nakhara, because Sakamoto teaches that such a method provides the benefit of providing a wheel control arm with high yield strength (page 2, paragraph 22 and 24).
As to claim 14, Sakamoto teaches forging the wheel control arm end without perforation (figure 4a, element 1d; page 3, paragraphs 42 – 45).
As to claim 15, Sakamoto teaches that the step of pressing the additional wheel control arm end is carried out in a pressing process (page 3, paragraphs 42 – 43).
As to claim 16, Sakamoto teaches that the step of perforating the additional tapered wall is carried out in a perforation process after the step of pressing the additional wheel control arm end (pages 3 – 4, paragraphs 41 – 47).
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
Applicant first argues, on pages 7 – 8, that Sakamoto does not teach a ‘tapered wall.’ Examiner disagrees. As explained above, Sakamoto teaches wall 1d having a tapered surface as it changes from a first thickness to a second thickness (see below), in this regard, the wall 1d is a “tapered wall.” This interpretation seems to be consistent with the teachings of the Specification because Applicant’s Specification expressly teaches wall element 119 as being the “tapered wall,” wherein the ‘tapered wall’ of the Specification has a consistent thickness (paragraph 61; figure 1, element 119).

    PNG
    media_image3.png
    415
    721
    media_image3.png
    Greyscale

Applicant next argues, on pages 8 – 10, that Sakamoto teaches how to form the tapered wall. Examiner disagrees. The citations made in Applicant’s arguments, in regards to both Sakamoto and the previous Office Action (Sakamoto, figures 4a and 4b; previous Office Action, pages 5 - 6), teach the step of ‘perforating the tapered wall to obtain the sleeve-like passage’ and are not being cited by the Examiner to show the step of ‘forming the tapered wall.’
Applicant next argues, on pages 10 – 12, that Nakahara does not teach the use of a pressing plate and pressing punch. Examiner again disagrees. First, Examiner notes that Applicant makes reference to figure 12 of Nakahara, arguing that the ‘pressure stamps’ of figure 12 cannot reasonably be considered a ‘press plate.’ Without addressing the merits of this argument, Examiner notes that both the above rejection and the rejection of the previous Office Action do not refer to the embodiment of figure 12 of Nakahara. Instead, Examiner cites the embodiments figures 4, 14, and 15. It is the position of the Examiner that the lower die block 601 of Nakahara may reasonably be considered to be a pressing plate and the upper die bock 802 of Nakahara may reasonably be considered to be a pressing punch. There is nothing in either the commonly known definitions of these terms or the claimed structure of these elements which prevents or makes such an interpretation unreasonable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726